Felton, J., dissenting.
The evidence was in sharp conflict as to whether the injury to the plaintiff was due to the negligence of the driver of the automobile which struck the plaintiff or was due to an unavoidable accident. The only injury sued for was pain and suffering. Under the evidence and circumstances of the case I do 'not think this court should hold, as a matter of law, that the verdict was the result of prejudice or bias, because the jury could have found against the plaintiff, or was inadequate because of -the error in the overruling of the demurrer to the plea of settlement. Presumably the plea was accessible to the jury and could have been read by them. The overruling of the demurrer by the judge and the subsequent ruling which was in effect a reversal of his judgment overruling the plea, and his charge ruling out the evidence, are the same as the court’s ruling out evidence already admitted, on objection or motion of a party. Under the circumstances of the case I am of the opinion that whatever error there was in overruling the demurrer to the plea was cured by the court’s charge, especially in the absence of a motion for mistrial. There was no such correction of the error made in the case of Wrightsville & Tennille R. Co. v. Vaughan, 9 Ga. App. 371 (5) (supra), or in that of Gunter v. King, 46 Ga. App. 397 (167 S. E. 549). See Trammell v. Atlanta Coach Co., 51 Ga. App. 705 (181 S. E. 315); Chunn v. McRae, 43 Ga. App. 417 (159 S. E. 130); Moore v. McAfee, 151 *457Ga. 270 (106 S. E. 274); O’Neill Manufacturing Co. v. Pruitt, 110 Ga. 577 (36 S. E. 59).